Citation Nr: 0309734	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  92-10699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher evaluation for lumbosacral spine and 
cervical spine disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1988.  This case comes to the Board of Veterans' 
Appeals (Board) from a May 1990 RO decision which granted 
service connection and a 20 percent rating for lumbar 
fibromyositis, and granted service connection and a 0 percent 
rating for upper back myositis; the veteran appealed for 
higher evaluations.  The Board remanded these issues to the 
RO in September 1994 for further development.  In an August 
1997 decision, the RO recharacterized the above service-
connected disabilities as a single entity which it described 
as "cervicolumbar paravertebral fibromyositis with clinical 
left S1 radiculopathy and clinical right C6 radiculopathy," 
and the RO assigned a single 40 percent rating for such 
condition; the veteran continued to appeal for a higher 
evaluation.  In July 1998, the Board remanded this issue to 
the RO for further development.  In December 2002, the Board 
undertook undertook additional development of the evidence on 
the issue on appeal, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  The development has been 
completed.  That regulation authorizing Board development was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  Nonetheless, the Board has 
proceeded to make a decision in the present old appeal, as 
the result is favorable to the veteran.


FINDINGS OF FACT

1.  Effective since November 1, 1988 (the day after the 
veteran's release from active duty), the RO has assigned a 
single 40 percent rating for "cervicolumbar paravertebral 
fibromyositis with clinical left S1 radiculopathy and 
clinical right C6 radiculopathy."  This, however, represents 
two distinct disabilities, consisting of a lumbosacral spine 
(low back) disability and a cervical spine (neck) disability.

2.  Effective since November 1, 1988, the veteran's 
lumbosacral spine disability has been productive of severe 
intervertebral disc syndrome.

3.  Effective since November 1, 1988, the veteran's cervical 
spine disability has been productive of severe intervertebral 
disc syndrome.


CONCLUSION OF LAW

1.  Effective since November 1, 1988, the veteran's 
lumbosacral spine disability has been 40 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

2.  Effective since November 1, 1988, the veteran's cervical 
spine disability has been 40 percent disabling.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty in the Army from October 3, 
1961 to October 31, 1988, at which point he retired based on 
length of service.  Service medical records show he was seen 
several times for back/neck complaints, for which there were 
various diagnoses.

In November 1988, the veteran applied for service connection 
for back problems.

A May 1989 VA examination noted complaints of lower and upper 
back pain, and findings including limitation of motion and a 
positive straight leg raising test.  Diagnoses included 
fibromyositis of the lower and upper back.

A May 1990 RO decision granted service connection and a 20 
percent rating for lumbar fibromyositis, and granted service 
connection and a 0 percent rating for upper back myositis; 
such was made effective from November 1, 1988 (day after 
release from active duty).

Post-service medical records from various sources show 
periodic treatment for different conditions including 
back/neck pain.  In testimony at an RO hearing in April 1991, 
the veteran maintained that a higher rating was warranted for 
his condition.

An April 1997 VA examination noted limitation of motion of 
the low back and neck areas.  The veteran complained of low 
back pain which radiated to the lower extremities, as well as 
neck pain which radiated to the upper extremities.  Findings 
included limitation of motion of the low back and neck, with 
pain on motion.  Neurological findings included some 
diminished reflexes in the upper and lower extremities, 
although there was normal muscle strength and no muscle 
atrophy of the extremities.  The diagnosis was 
"cervicolumbar paravertebral fibromyositis with clinical 
left S1 radiculopathy and clinical right C6 radiculopathy."

As  noted, the RO had previously established service 
connection for lumbar fibromyositis and upper back myositis.  
By an August 1997 decision, the RO recharacterized these 
conditions as a single disability entity which it described 
as "cervicolumbar paravertebral fibromyositis with clinical 
left S1 radiculopathy and clinical right C6 radiculopathy" 
(i.e., the RO adopted the diagnosis from the last 
examination).  For this condition the RO assigned a single 40 
percent rating under Diagnostic Code 5293 (intervertebral 
disc syndrome), effective November 1, 1988 (day after active 
duty).  

Beginning in January 1999, a VA examination was conducted.  
The veteran complained of radiating low back and neck pain.  
Findings included some limitation of motion of the low back 
and neck.  Neurological findings included some diminished 
reflexes in the upper and lower extremities.  There was no 
muscle atrophy of the extremities.  The examiner ordered a CT 
scan which was performed in February 1999 and showed no disc 
herniations, although there were bulging discs at various 
levels of the lumbosacral and cervical spines.  The diagnosis 
by the clinical examiner was cervicolumbar paravertebral 
fibromyositis with clinical left S1 radiculopathy and 
clinical right C6 radiculopathy.

At an April 2003 VA examination, the veteran complained of 
radiating low back and neck pain.  He reported outpatient 
visits and use of medication for the pain.  He said he 
usually walked unaided but used a cane during episodes of 
severe pain.  He described difficulty with certain 
activities.  Range of motion of the cervical spine was 10 
degrees in all directions.  Range of motion of the lumbar 
spine was 40 degrees in forward flexion, and 10 degrees in 
other directions.  There reportedly was pain on motion.  
There was moderate tenderness to palpation of the 
cervicodorsal and lumbsacral areas.  The right upper 
extremity had mild weakness of 4/5, and the left upper 
extremity and both lower extremities had normal strength of 
5/5.  There was some decreased sensation of the right hand 
corresponding to the C6-C7 dermatome, and some decreased 
sensation of the right leg corresponding to the L4-L5-S1 
dermatomes.  Muscle tone in the upper and lower extremities 
was normal except for some atrophy of the right thenar area.  
The straight leg raising test was positive on the right.  The 
doctor again noted the earlier CT scan findings of bulging 
discs.  The clinical diagnosis was again listed as 
cervicolumbar paravertebral fibromyositis with clinical left 
S1 radiculopathy and clinical right C6 radiculopathy.  The 
doctor commented on the episodes of pain over the past year, 
the limitation of motion on current examination, and clinical 
and CT scan findings pointing toward a radicular process.

Analysis

Through correspondence, rating decisions, the statement of 
the case, supplemental statements of the case, and Board 
remands, the veteran has been notified with regard to the 
evidence necessary to substantiate his claim.  Pertinent 
records have been obtained, and the veteran has been given 
multiple VA examinations.  The Board finds that the notice 
and duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Effective since November 1, 1988 (the day after the veteran's 
release from active duty), the RO has assigned a single 40 
percent rating (under Diagnostic Code 5293 for intervertebral 
disc syndrome) for "cervicolumbar paravertebral 
fibromyositis with clinical left S1 radiculopathy and 
clinical right C6 radiculopathy."  To the Board, however, 
this described disability actually represents two 
disabilities of widely separated areas and distinct 
functions.  One of the disabilities involves the lumbosacral 
spine (low back), and the other involves the cervical spine 
(neck).  Therefore, for rating purposes the Board finds there 
are two disabilities and has assigned separate ratings for 
each of them.

Intervertebral disc syndrome is rated 0 percent when 
postoperative cured, 10 percent when mild, and 20 percent 
when moderate with recurring attacks.  It is rated 40 percent 
when severe, with recurring attacks and intermittent relief.  
It is rated 60 percent when pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  

The rating criteria of Code 5293 were revised effective 
September 23, 2002.  The new criteria provide for rating 
based on total duration of incapacitating episodes over the 
past year, or, alternatively, by combining ratings under 
orthopedic and neurological rating codes, whichever method 
results in the higher evaluation.  See 67 Fed. Reg. 54345 
(2002).  After comparing the requirements of new Code 5293 to 
the evidence of record, the Board finds that rating under new 
Code 5293 would not result in as high a rating as under the 
old version of Code 5293.  Thus the Board will use the old 
version of Code 5293 in the present case.  See Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).

The medical evidence since service shows complaints of 
recurring attacks of intervertebral disc syndrome of the 
lumbosacral spine (with radiculopathy in the lower 
extremities) and cervical spine (with radiculopathy in the 
upper extremities).  According to a CT scan, there are 
bulging discs in these areas of the spine, although abnormal 
neurological findings have not been too significant on 
objective clinical examinations.  The old version of Code 
5293 also takes into consideration limitation of motion, 
including limited motion due to pain.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet.App. 202 (1995); VAOPGCPREC 36-
97.  VA examinations since service have shown various degrees 
of limitation of motion of the low back and neck, with the 
worst findings being at the latest examination.

Viewing neurological findings and limitation of motion 
together, the Board finds that there is severe intervertebral 
disc syndrome of the lumbosacral spine, warranting a 40 
percent rating under the old version of Code 5293.  
Similarly, there is severe intervertebral disc syndrome of 
the cervical spine, warranting a separate 40 percent rating 
under the old version of Code 5293.  It appears that the RO 
previously conceded that there was severe intervertebral disc 
syndrome, but it assigned only one 40 percent rating instead 
of two such ratings for two distinct spinal segments.  

The medical evidence does not demonstrate pronounced 
intervertebral disc syndrome of either the lumbosacral spine 
or the cervical spine, and thus an even higher rating of 60 
percent for either area is not warranted under the old 
version of Code 5293.  The Board has also considered other 
diagnostic codes, such as those pertaining to limitation of 
motion of the lumbar and cervical spines, and lumbosacral 
strain, but they would not provide ratings higher than those 
which the Board has assigned under the old version of Code 
5293.

The Board also notes that this is an initial rating case on 
the granting of service connection, and thus different 
percentage ratings may be assigned for different periods of 
time, since the effective date of service connection, based 
on the facts found (i.e., "staged ratings").  Fenderson v. 
West, 12 Vet.App. 119 (1999).  While the evidence shows some 
day-to-day fluctuations in the veteran's conditions, there 
have been no variations to the extent as would justify 
different staged ratings since service connection became 
effective on November 1, 1988.  Therefore the 40 percent 
rating for the lumbosacral spine disability is to be 
effective as of November 1, 1988, and the separate 40 percent 
rating for the cervical spine disability is to be effective 
from November 1, 1988.  The Board has considered the benefit-
of-the-doubt rule, 38 U.S.C.A. § 5107(b), in making this 
decision.


ORDER

Effective since November 1, 1988, the veteran's lumbar spine 
disability is to be rated 40 percent disabling.  Also 
effective since November 1, 1988, his cervical spine 
disability is to be separately rated 40 percent disabling.  
To this extent, the appeal for a higher rating is granted.




	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

